IN THE SUPREME COURT OF THE STATE OF NEVADA


                 NICOLE BOATNER,                                        No. 84979
                                         Appellant,
                            vs.
                                                                                FILED
                RANDY BROWN,
                                                                                JUL 2 1 2022
                                         Respondent.
                                                                               ELIZABETH A. BROWN
                                                                             CLERK:5r WPREME COURT
                                     ORDER DISMISSING APPEAL                BY      • 1
                                                                                  DEPUTY     RKY
                                                                                        C= "1".111/44


                            This is a pro se appeal from a district court order awarding
                respondent temporary sole legal and physical custody of the parties' minor
                children.   First Judicial District Court, Carson City; James E. Wilson,
                Judge.
                            Review of the notice of appeal and documents before this court
                reveals a jurisdictional defect. No statute or court rule allows an appeal
                from a temporary custody order. See Brown v. MHC Stagecoach, LLC, 129
                Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court "may only consider
                appeals authorized by statute or court rule"); In re Ternporary Custody of
                Five Minor Children, 105 Nev. 441, 777 P.2d 901 (1989) (stating that no
                appeal may be taken from temporary custody orders subject to periodic
                mandatory review); NRAP 3A(b)(7) (allowing an appeal from a district court
                order that finally alters custody of minor children). Accordingly, this court
                lacks jurisdiction and
                            ORDERS this appeal DISMISSED.




                                         Hardesty


                                           J.                                              J.
SUPREME COURT   Stiglich                                   Herndon
        OF
     NEVADA


10) I947A
                                                                                    02.2 -3031
                cc:   Hon. James E. Wilson, District Judge
                      Nicole Boatner
                      Randy Brown
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                   2